Citation Nr: 0402664	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  96-38 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for a 
skin disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to November 1968.  The claim for an increased 
rating for a skin disorder is before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon which denied a compensable rating.  In June 
1999 the RO increased the rating to 10 percent; the matter 
remains on appeal.  The matter of the rating for PTSD is on 
appeal from a September 1999 rating decision which granted 
service connection, and assigned the 30 percent rating.  In 
December 1998, the veteran provided testimony before a 
hearing officer at the RO.  In July 2002 the Board undertook 
additional development on these two issues (and issued a 
decision on the merits addressing five further issues).  The 
veteran was notified of this development in October 2002.  
The RO subsequently accomplished the requested development, 
and returned the case to the Board.  The Board thereafter 
remanded this case to the RO in June 2003 so that additional 
development of the evidence could be conducted.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the veteran's PTSD 
has been manifested by impairment no greater than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, or difficulty in establishing and 
maintaining work and social relationships are not shown.   
2.  The veteran's service connected skin disorder is not 
shown to be manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement or by involvement 
of 20 percent or more of the entire body or exposed areas; 
systemic therapy was not required for 6 weeks or more in the 
past 12 month period.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (Code) 9411 (2003).

2.  A rating in excess of 10 percent for a skin disability is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Codes 7806, 7813 (in effect prior to 
and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  

Here, VA has fully complied with the mandates of the VCAA.  
The appellant was notified why his claim for an increased 
rating for his skin disorder was denied by letter of August 
1995, as well as in a statement of the case (SOC) in June 
1996.  Regarding PTSD, he was notified why a 30 percent 
rating, but no higher, was assigned by the RO's September 
1999 rating decision and in a subsequent, March 2001, SOC.  A 
February 2002 supplemental SOC also provided the veteran 
notice of pertinent VCAA regulations.  A June 2003 letter 
outlined the notification requirements of the VCAA.  The 
letter also notified the veteran of the criteria for rating 
skin disorders which were revised effective August 30, 2002.  
While the letter asked him to preferably submit evidence 
within 30 days, it went on to inform him that evidence 
submitted within a year would be considered.  Under the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, __(Dec. 16, 2003)(to be codified at 38 U.S.C. 
§ __), the Board may proceed with appellate review.

Regarding the "duty to assist," the veteran has been 
afforded VA examinations.  All pertinent evidence has been 
obtained.  He has not identified any pertinent records which 
remain outstanding, and the record appears complete.  All of 
VA's due process, notice, and assistance duties, including 
those mandated by the VCAA, are met.  These claims have been 
pending a long time (the skin disorder more than 9 years).  
The veteran is not prejudiced by the Board proceeding with 
appellate review at this point (see Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004)), and no useful purpose 
would be served by any further (repetitious) notice.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in claims for increased ratings, staged 
ratings may be warranted if the claim involves the initial 
rating assigned with a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
observes at the outset that the appeal concerning PTSD is 
from the initial rating assigned with the grant of service 
connection in September 1999.  However, the PTSD has remained 
essentially static throughout the appeal period, and staged 
ratings are not indicated.

The veteran's PTSD is currently rated under Code 9411 of VA's 
Rating Schedule.  A 30 percent rating requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied (from the effective 
date of the criteria change)  As noted, the RO has advised 
the veteran of the rating criteria changes.

The veteran's service-connected skin disability has been 
rated under Codes 7806 and 7813.  The "old" criteria under 
Code 7806 (eczema) state that a 10 percent rating is assigned 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  The nest higher, 30 
percent, rating requires exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  38 C.F.R. § 4.118, Code 
7806 (effective prior to August 30, 2002).

Under the revised Code 7806 criteria, a 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

A note in the Rating Schedule under the former criteria 
provided that disabilities evaluated under codes 7807 through 
7819 were to be rated by analogy to eczema under Code 7806.  
38 C.F.R. § 4.118.  

Pursuant to the revised criteria for Code 7813, a note states 
that dermatophytosis should be rated depending upon the 
predominant disability, and where, as here, it is dermatitis 
or eczema, it should continue to be rated as dermatitis or 
eczema under Code 7806.  The revised criteria provide that if 
the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating provides requires 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  Finally, a maximum rating of 60 percent 
under the revised criteria is warranted when the condition 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve-month period.

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's 
New World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.


Factual Background

"Dermatitis eczematoid, infectious type secondary to fungus 
infection, feet and toes, residuals" was diagnosed on 
December 1968 VA examination.  In January 1969 the RO granted 
service connection for the skin disorder, rated 
noncompensable.  The veteran filed a claim for service 
connection for PTSD in September 1997.  

A private medical record dated in 1998 includes diagnoses of 
dermatitis of the hands and feet and tinea cruris.

The veteran provided testimony regarding his skin disorder at 
an RO hearing in December 1998.  He indicated that the main 
flare points affected were his hands, feet and groin.  He 
added that he also had dry patches of skin on his arms and 
legs.  He stated that his skin was itchy and dry, especially 
on his hands and feet.  He also testified that the condition 
worsened when he was exposed to sunlight, in the Spring and 
Summer.  He asserted that when flare-ups occurred, they 
encompassed about 60 percent of his hands, 20 to 25 square 
inches in his groin area and 80 percent of his feet.  He 
mentioned that while the flare-ups occurred 3 to 4 times a 
year, he had itching throughout the year.  He indicated that 
he was not taking any medications for his skin problems, but 
had used antifungal creams in the past.

On VA fee-basis examination in January 1998, the veteran 
reported that each spring and summer tiny blisters would 
usually appear on his hands.  Examination showed dryness and 
small areas of linear scale on the palms.  The groin area was 
completely clear, with slight faint post inflammatory 
hyperpigmentation.  Scaling of the feet was noted.  The 
diagnoses included tinea pedis, onychomycosis, eczematoid 
hand dermatitis and tinea manuum.

A March 1999 letter from a private psychologist reflects that 
the veteran was found to have PTSD, with a Global Assessment 
of Functioning (GAF) score of 50.  

On July 1999 VA PTSD examination the veteran's affect was 
flat, although he described an euthymic mood.  Cognitive 
functioning was grossly intact.  He denied suicidal or 
homicidal ideation.  There were no signs of psychosis.  His 
thoughts were clear, logical and sequential.  He was oriented 
and alert.  Chronic mild PTSD was diagnosed.  A GAF score of 
55 was provided.  The examiner noted that the veteran 
suffered from mild signs of PTSD related to Vietnam combat 
trauma.  

A private counseling letter dated in August 1999 shows that 
the veteran suffered from recurrent nightmares, flashbacks, 
triggers of distress and avoidance, anxiety attacks and 
distancing himself from others.  His PTSD symptoms were noted 
to create significant disruption in his life.  

On October 2002 VA PTSD examination, the veteran indicated 
that he thought of Vietnam 4 or 5 times a week, and that he 
had trouble sleeping.  He complained of Vietnam-related 
nightmares and flashbacks.  He also complained of exaggerated 
startle response and hypervigilance.  He admitted to 
suffering from episodic suicidal ideation several times a 
year.  He added that he had occasional problems with his 
wife, including yelling at her and becoming isolated.  On 
examination he complained of suffering from a chronically 
dysphoric and anxious mood, and displayed a restricted range 
of affect.  He was oriented to person, place and time.  He 
denied past difficulties with homicidal or psychotic 
ideation.  He also complained of chronic symptoms of 
depression.  The examiner noted that the veteran suffered 
from moderate overall social, industrial and emotional 
impairment stemming from his PTSD symptoms.  The examiner 
added that the veteran was primarily industrially impaired 
due to his physical disabilities which had prevented his 
working since the early 1980's.  Chronic and moderate PTSD 
was diagnosed.  Depressive disorder, secondary to physical 
disabilities, was also diagnosed.  A GAF score, based solely 
on PTSD symptoms, of 55 was provided.  Moderate overall 
social and emotional impairment was noted.  

Color photographs of the veteran's hands taken in October 
2002 are of record.  

On VA skin examination in November 2002, tinea pedis, 
onychomycosis and eczematoid hand dermatitis were diagnosed.  
Examination showed dryness and some areas of scaling in the 
palms of the hands.  While no active dermatitis was evident 
in the groin area, there was some bilateral 
hyperpigmentation.  Scaling was observed on the feet.  The 
veteran's legs were dry and scaling, but there was no active 
dermatitis.  

A VA progress note dated later in November 2002 shows a 
diagnosis of chronic hand dermatitis, currently 
hyperkeratotic.  

On VA skin examination in July 2003, tinea pedis, 
onychomycosis and tinea manuum were diagnosed.  The veteran 
indicated that his hands and feet were occasionally itchy, 
especially when he pulls the skin off.  He described them as 
dry and scaly.  He added that he had used a number of over-
the-counter antifungals over the years, and that he recently 
used a prescription medication (he could not remember the 
name) provided by VA.  He mentioned that he had never used 
anything systemic, including Prednisone.  Examination 
revealed no acneiform lesions on face, trunk or extremities, 
no comedonal lesions or areas of folliculitis, and nothing to 
suggest chloracne.  There was no evidence of 
hyperpigmentation, milia, or scarring on the dorsal hands.  
The groin and buttocks were completely clear of active 
dermatitis or fungal infection.  A little reddish post-
inflammatory pigment change, of no clinical consequence, was 
observed in the inguinal folds.  The palms and the web spaces 
of the hands, as well as the soles of the feet, were somewhat 
dry, slightly linearly keratotic and hyperkeratotic on the 
flatter areas.  The examiner noted that the majority of the 
veteran's skin findings were accounted for by hyperkeratosis 
and scaling on the palms and soles.  There was no evidence of 
dermatitis, excoriations, ulcerations or other eczematous 
changes were reported on the remainder of the veteran's skin.  
The total body surface area affected by tinea was noted to be 
approximately 5 to 10 percent, and limited to the palms and 
soles and sides of the feet.  The examiner also observed that 
the veteran had been treated with topical corticosteroids by 
VA in November 2002.  The examiner also opined that there was 
no clear-cut significant disfigurement, scarring, ulceration, 
pain or tenderness, exudation or crusting.  There was some 
thickening of the palms and soles and post-inflammatory 
pigment change in the groin, as described.  




Analysis

PTSD

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for a rating in 
excess of 30 percent for PTSD are not met for any period of 
time during the appellate period.  The veteran's PTSD has 
been manifested by depression, restricted range of affect and 
sleep difficulties.  However, the VA examiner in October 2002 
opined that the veteran was primarily industrially impaired 
due to his physical disabilities (described as lumps in his 
back, and joint problems affecting his hips, knees, feet and 
ankles).  The symptoms of PTSD have remained fairly constant.  
While flat affect was noted (in July 1999), the veteran's 
mood then was euthymic, and his cognitive functioning was 
intact.  The examiner considered the PTSD to be mild.  
Circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; memory impairment; impaired judgment; or 
impaired abstract thinking were not noted, and the flattened 
effect was not noted to be such as to cause reduced 
reliability and productivity.  Symptoms of depression, 
restricted affect and sleep problems have not been described 
as more than moderate in degree.  

At no time during the appeal period are the symptoms shown to 
have been of sufficient degree to satisfy the criteria for a 
rating higher than 30 percent.  Hence a rating in excess of 
30 percent for PTSD is not warranted.

Skin Disorder

Considering the rating criteria in effect prior to August 30, 
2002, the Board notes that the medical evidence does not show 
that the veteran's service-connected skin disorder of the 
hands and feet has been manifested by exudation or itching 
constant, extensive lesions or marked disfigurement.  On VA 
examination in July 2003 the veteran claimed that his hands 
and feet were "occasionally" itchy (emphasis added).  
Therefore, a rating in excess of 10 percent under the "old" 
Code 7806 (or Code 7813) criteria is not warranted.

Considering the claim under the revised Code 7806 criteria 
(effective August 30, 2002), the medical evidence does not 
show that the service-connected skin disorder is manifested 
by involvement of at least 20 percent of the entire body or 
at least 20 percent of the exposed areas.  In addition, the 
veteran is not shown to have received systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more.  Therefore, a rating in 
excess of 10 percent under the revised Code 7806 criteria is 
not warranted.  Regarding evaluation of the skin disorder 
under the revised criteria for Code 7813 (effective August 
30, 2002), as the predominant disability shown by the medical 
evidence resembles symptoms most closely analogous to 
dermatitis (Code 7806), a rating in excess of 10 percent is 
not for application (based on the same rationale as under 
Code 7806).  

The Board notes the veteran's assertions that in periods of 
flare-up (spring and summer) anatomic involvement is greater 
(to a degree warranting a higher rating.  However, when he 
was examined in July 2003 (summer) the examiner found 
involvement to be 5 to 10 percent, only.  The veteran's claim 
to the contrary is self-serving and uncorroborated by any 
treatment records.  His opinion in this matter is not 
objective evidence; furthermore regarding degree of 
involvement, he is a layperson, and lacks competence to 
provide a medical opinion.

The preponderance of the evidence is against each of these 
claims, and they must be denied.


ORDER

A rating in excess of 30 percent for PTSD is denied.  

A rating in excess of 10 percent for a skin disability is 
denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



